DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rolls" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 3 sets forth rolling unit (10) and line 9 claims the stretching roll.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riefers et al. (DE 3507250) in view of Van Wilgen et al. (WO 2014081288).
Regarding claims 1 and 5, Riefers discloses a forging apparatus and method for forging a workpiece (1).  Riefers discloses a forging plant (2) with a workpiece 
Van Wilgen teaches a method and apparatus for forging a workpiece (1) between forging rolling tools (5,8). Van Wilgen teaches a robot manipulator (2) having a gripping device (4) for gripping the workpiece (1) having a main expanse (1a,1b,1c) wherein the gripping device (4) is capable of gripping the workpiece (1) at an end thereof (1c; Fig. 2).  The manipulator (4) is capable of moving the gripping device to a first tool pass (5) and a second tool pass (8) (page 5, lines 13-20) comprising rolling rolls (6). Regarding the claim language (ii) free of gripping ends without roll reversal, this is taught by Van Wilgen wherein a workpiece (1) is gripped at a free end by the manipulator and the workpiece can be passed through rolls (8) which have a roll feature (A) and a roll feature (B) for successive passes of the workpiece with workpiece rotation and without roll reversal (page 6, lines 17-20).
 It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to move the workpiece of Riefers to separate tool stations as taught by Van Wilgen in order to form the workpiece into a desired shape for final forging in a successive forging operation.

Response to Arguments
Applicant's arguments filed 8-9-2021 have been fully considered but they are not persuasive.  Applicant argues (response, 8-9-2021, pages 7 and 8) that Riefers and Van Wilgen do not disclose a gripping device having two grippers as claimed in option (i) in amended claims 1 and 5.  Claims 1 and 5 are constructed with “or” terminology .
If options (i) and (ii) were presented with “and” terminology the Examiner agrees that Applicant’s argument on pages 7 and 8 of the response that Riefers and Van Wilgen do not appear to teach a gripping device having first and second would be more on point since the claim would have a scope which includes option (i).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725